      Case 2:15-cr-00376-GEKP Document 781 Filed 01/06/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAL ACTION

             v.

JAMEL WARREN                                          No. 15-376-5

                                       ORDER

      AND NOW, this 6th day of January, 2021, upon consideration of Jamel Warren's Motion

for Immediate Release Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc. No. 747) and the

Government's Response in Opposition (Doc. No. 759), it is hereby ORDERED that his Motion

(Doc. Nos. 747) is DENIED WITHOUT PREJUDICE for the reasons set forth in the

accompanying Memorandum.




                                                           TES DISTRICT JUDGE




                                           1
